NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 26 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANDREW CHAD BIGGS,                               No. 12-15210

              Plaintiff - Appellant              D.C. No. 2:11 cv-330 JAT

  v.

GILBERT POLICE DEPARTMENT;                       MEMORANDUM*
TOWN OF GILBERT, a municipality;
TIMOTHY DORN, husband; KIM DORN,
wife, AKA Unknown Dorn; SY RAY,
husband; LEXI RAY, wife, AKA
Unknown Ray; MIKE ANGSTEAD,
husband; LISA ANGSTEAD, wife, AKA
Unknown Angstead; KEN BUCKLAND,
Husband; CHRISTI BUCKLAND, wife,
AKA Unknown Buckland; BENNY
FISHER, husband; HEATHER FISHER,
wife, AKA Unknown Fisher; TOM
BLAINE, husband; KAREN BLAINE,
wife, AKA Unknown Blaine; PETER
RANGEL, husband; AIMEE THORPE
RANGEL, wife, AKA Unknown Rangel;
CHRIS ZAMORA, wife; AMANDA
ZAMORA, wife, AKA Unknown Zamora;
MARK MARINO, husband; KAREN A.
MARINO, wife, AKA Unknown Marino,

              Defendants - Appellees.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                   Appeal from the United States District Court
                            for the District of Arizona
                James A. Teilborg, Senior District Judge, Presiding

                       Argued and Submitted March 11, 2014
                            San Francisco, California

Before:      FARRIS, REINHARDT, and TASHIMA, Circuit Judges.

      Plaintiff-Appellant Andrew Chad Biggs appeals the district court’s grant of

judgment on the pleadings to Defendants-Appellees Gilbert Police Department and

others. Biggs, a former police officer, alleges that his superiors in the Police

Department retaliated against him for obtaining a lawyer during an internal

investigation of Biggs’ conduct in an off-duty shooting. Biggs contends that his

superiors’ allegedly retaliatory actions violated his Fourteenth Amendment right of

intimate association with his attorney, under Roberts v. United States Jaycees, 468
U.S. 609 (1984). The district court dismissed Biggs’ intimate association claim,

holding that the right of intimate association did not protect Biggs’ relationship

with his attorney. We agree.1

      The Fourteenth Amendment right of intimate association does not extend to

Biggs’ relationship with his attorney. We reach this conclusion paying close

      1
             Biggs also asserted a number of other claims in the district court
which are not before us. Biggs appeals only his Fourteenth Amendment intimate
association claim.

                                          -2-
attention to the unique characteristics of the particular relationship Biggs seeks to

protect. See id. at 620 (explaining that the intimate association inquiry

“unavoidably entails a careful assessment of where [a particular] relationship’s

objective characteristics locate it on a spectrum from the most intimate to the most

attenuated of personal attachments”). In particular, although small and apparently

congenial, Biggs’ relationship with his attorney was not enduring;2 Biggs’ union,

not Biggs, selected the attorney; and the relationship did not serve to “cultivat[e]

and transmit[] shared ideals and beliefs,” offer “emotional enrichment,” or enable

“the ability independently to define [Biggs’s] identity.” Roberts, 468 U.S. at 618-

20; see also Nat’l Ass’n for Advancement of Psychoanalysis v. Cal. Bd. of

Psychology, 228 F.3d 1043, 1050 (9th Cir. 2000) (rejecting psychoanalyst-patient

association claim); IDK, Inc. v. Clark Cnty., 836 F.2d 1185, 1193 (9th Cir. 1988)

(same for escort-client relationship); cf. Fair Housing Council v. Roommate.com,

LLC, 666 F.3d 1216, 1220-22 (9th Cir. 2012) (indicating as a matter of

constitutional avoidance in a statutory interpretation case that roommates would be

entitled to constitutional protection because “it’s hard to imagine a relationship

more intimate than that between roommates, who share living rooms, dining

rooms, kitchens, bathrooms, and even bedrooms”).

      2
             Indeed, Biggs appears to have retained new counsel for his appeal.

                                          -3-
      We express no view on whether the right of intimate association might

protect attorney-client relationships in other cases. Cf. Johnson v. Cincinnati, 310
F.3d 484, 487-89, 501 (6th Cir. 2002) (holding the right of intimate association

protected a client’s relationship with his attorney where the client was homeless

and could not visit his volunteer attorney without risking criminal punishment for

entering the neighborhood in which the attorney had his office). Nor do we hold

that any one of the characteristics of Biggs’ relationship is individually dispositive

of our analysis. Rather, we hold that under the facts of this case and the

combination of factors defining Biggs’ relationship with his attorney, the

Fourteenth Amendment right of intimate association offers Biggs no protection.

      The judgment of the district court is AFFIRMED.




                                          -4-
                                                                                 FILED
Biggs v. Gilbert Police Dep’t, No. 12-15210                                      MAR 26 2014

                                                                              MOLLY C. DWYER, CLERK
REINHARDT, Circuit Judge, concurring.                                          U.S. COURT OF APPEALS




      I concur, but only for the reason that Biggs has not pled sufficient,

nonconclusory allegations of retaliation. Like the majority, I express no view as to

when or under what circumstances a relationship between an attorney and a client

might qualify for protection under the Due Process Clause of the Fourteenth

Amendment.




                                          1